Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/172011, filed on 10/26/2018. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101679003 to Goeser in view of WO 2012/022517 to Goeser (henceforth referred to as Goeser ‘003 and Goeser ‘517, respectively).
Regarding claims 1-10 and 13-14,  Goeser ‘003 teaches a belt shaped rope (i.e. Fig. 6, ref. 9) of an elevator (i.e. Machine Translation paragraph 0002), the belt shaped rope comprising: 
one or more load bearing members (i.e. Fig. 6, ref. 2) extending parallel with a longitudinal direction of the rope; and 
a coating (i.e. Fig. 6, ref. 11) forming a surface of the rope with the one or more load bearing members embedded therein with at least one lateral side of the rope being shaped to 
the pair of flank faces are each shaped so that an entirety of the pair of flank faces has an arcuate cross sectional profile (i.e. Fig. 6) with tangent lines extending from points of tangency on respective ones of the pair of flank faces located within a central third of the height of the rib in the thickness direction of the rope, such that the tangent lines of the pair of flank faces form an acute angle (i.e. See Mark up of Fig. 6) therebetween.
Wherein the arcuate cross sectional profiles of the flank faces have a shape of an S-curve (i.e. Fig. 6, profile of ribs are curves with S shape). 
Wherein the acute angle between the tangent lines of the pair of flank faces is less than 60 degrees (i.e. See mark up of Fig. 6). 
Wherein said at least one lateral side is shaped to have one or more elongated grooves, each of the one or more elongated grooves (i.e. See Mark up of Fig. 6) extending between neighboring ones of the ribs parallel with the longitudinal direction of the rope and each of the one more elongated grooves is delimited by the first flank face of a first one of the neighboring ones of the ribs and the second flank face of a second one of the neighboring ribs. 

Wherein the one ore more load bearing members are mode of composite material (i.e. Machine Translation line 358: “composite cable”).
An elevator arrangement (i.e. Title) comprising: the at least one belt shaped rope of an elevator according to claim 1, and the rope wheel wherein the at least one belt shaped rope is configured to pass around the rope wheel such that the first flank face of the rope contacts the first flank face of the rib of the rope wheel and the second flank face of the rope contacts the second flank face of the rib of the rope wheel (i.e. Fig. 6). 
Wherein the rope wheel comprises elongated grooves (i.e. Fig. 6, ref. 13) that are disposed adjacent each other in axial direction of the rope wheel and extend along a circumference of the rope wheel parallel with each other, and the ribs of the rope extend into grooves of the rope wheel (i.e. Fig. 6). 
Goeser ‘003 does not specifically teach a shore hardness of a material of the surface. However, Goeser ‘517 teaches another a belt shaped rope of an elevator (i.e. Title) having elongated ribs (i.e. Fig. 2, ref. 11) that are disposed adjacent each other in width direction of the ropes and extend parallel with the longitudinal direction of the rope, a material of the surface of the rope has a shore A hardness more than 85 and less than 100 (i.e. Machine translation of specification, lines 92-93: Shore A range between 85-95). Wherein the shore A hardness is 90 or more (i.e. Machine translation of specification, lines 92-93: Shore A range between 85-95). Wherein the shore A hardness is from 91 to 94 (i.e. Machine translation of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Shore A hardness as taught in Goeser ‘517 in the belt shaped rope in Goeser ‘003 for a harder, more wear resistant belt and there would have been reasonable expectation of success. 

    PNG
    media_image1.png
    308
    557
    media_image1.png
    Greyscale


Claims 11-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101679003 to Goeser in view of WO 2012/022517 to Goeser in further view of WO 2011/128223 in view of  Bloechle (henceforth referred to as Bloechle).
Regarding claims 11-12 and 15-18, Goeser ‘003 in view of Goeser ‘517 does not specifically teach two lateral sides of the rope having elongated ribs nor teach another rope wheel. However, Bloechle teaches an elevator arrangement (i.e. Fig. 1) at least one rope wheel . 

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654